 In the Matter of THE DENVER WHOLESALE FLORISTS COMPANYandUNITED RETAIL, WHOLESALE AND DEPARTMENT STORE EMPLOYEES OFAMERICA, LOCAL No. 269CaseNo. C-194.Decided September12, 194.1Jurisdiction:flowers and florists' supplies wholesaling industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders: entered onstipulation.Mr. Paul S. Kuelthau,for the Board.Mr. N. A. Benson,of Denver, Colo., for the respondent.Mr. R. W. Green,of Denver, Colo., for the Union.Mr. Dan M. Byrd, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by United Retail,Wholesale and Department Store Employees of America, Local No.269, herein called the Union, the National Labor Relations Board,herein called the Board,' by its Regional Director for the Twenty-second Region (Denver, Colorado) issued its complaint dated July26, 1941, against The Denver Wholesale Florists Company, Denver,Colorado, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (5), and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint accompanied bynotice of hearing were duly served upon the respondent and theUnion.Concerning the unfair labor practices, the complaint alleged, insubstance: (1) that on or about April 26, 1941, and thereafter, therespondent refused to bargain collectively with the Union as theexclusive representative of its employees within an appropriate bar-gaining unit; (2) that from March 1, 1941, and thereafter, therespondent warned its employees to refrain from joining or retainingmembership in the Union and threatened its employees with discharge35 N. L. R. B., No. 73.350 THE DENVER WHOLESALE FLORISTS COMPANY351'and loss of privileges if they joined or assisted the Union or engagedin concerted activities for the purposes of collective bargaining andothermutual aid and protection; and (3) that by these acts therespondent interfered with,, restrained; and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act.On August 5, 1941, prior to the scheduled hearing in the case,1the respondent, the Union, and the Regional Attorney for the Twenty-second Region entered into a stipulation, subject to approval of theBoard, in settlement of the case.The stipulation provides as follows :Charges having been filed with the Regional Director of theNational Labor Relations Board, 22d Region, a complaint andnotice of hearing was issued and served on all parties whereinand whereby it was alleged that The Denver Wholesale FloristsCompany, herein called the respondent, had engaged in and wasengaging in unfair labor practices within the meaning of Sec-tion 8 (1) (5) of the National Labor Relations Act (49 Stat.449).All parties hereto acknowledge service of said complaint,notice of hearing, and charge.It being the intention of the parties to dispose of the matterswhich have arisen, it is hereby stipulated and agreed by andamong The Denver Wholesale Florists Company by its presi-dent, N. A. Benson; United Retail, Wholesale and DepartmentStore Employees of America, Local No. 269, by its representative,R.W. Green; and Paul S. Kuelthau, Regional Attorney, 22dRegion, National Labor Relations Board, as follows :IThe respondent is and has been since December 30, 1922, a cor-poration organized under and existing by virtue of the laws ofthe State of Colorado, having its principal office and place ofbusiness in Denver, Colorado.It is engaged in the sale and ship-ping of flowers and in the sale of florists' supplies.Florists'supplies valued in excess of $25,000 annually are sold by therespondent, and in excess of 60% of such supplies are shippedto the respondent in Colorado from states of the United Statesother than the State of Colorado, and in excess of 75% of suchsupplies are sold and shipped by the respondent to customers instates of the United States other than the State of Colorado.The respondent annually sells and ships flowers worth in excessof $50,000.5% of said flowers are obtained from persons instates of the United States other than the State of Colorado, and1 on August 5 and 6, respectively, the Regional Director extended the time forfiling ananswer byrespondent, and postponed the hearingsine die. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDare shipped to the respondent in Denver, Colorado. 75% of theflowers sold by the respondent are sold and shipped by it to cus-tomers in states of the United States other than the State ofColorado.The respondent admits for the purpose of this pro-ceeding that it is engaged in interstate commerce within themeaning of Section 2 (6) (7) of the National Labor Relations Act.IIAll parties hereto waive all further and other procedure pro-vided by the National Labor Relations Act or the Rules andRegulations of the National Labor Relations Board, includingthe taking of testimony and the making of findings of fact andconclusions of law.IIIThis stipulation, together with the charge, complaint, and no-tice of hearing may be introduced in evidence by filing them withthe Chief Trial Examiner of the National Labor Relations Board,Washington, D. C., and shall constitute the record in this case.IVAll employees of the respondent's supply and cut flower de-partments, including truck drivers but excluding supervisors andstenographers, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.United Retail,Wholesale andDepartment Store Employees of America, Local No. 269, is therepresentative for the purposes of collective bargaining of amajority of the employees within said unit and therefore is theexclusive representative of all the employees in said unit for thepurposes of collective bargaining within the meaning of Section9 (a) of the National Labor Relations Act.VAll theparties hereto expressly consent and agree that uponthis stipulation and the record herein, and, without further noticeor proceedings herein,the National Labor Relations Board mayenter an order in the following form in the above-entitled case :ORDERThe National Labor Relations Board hereby orders that TheDenverWholesale Florists Company, its officers,agents, suc-cessors,and assigns will:, THE DENVER WHOLESALE FLORISTS COMPANY3531.Cease and Desist from :(a)Refusing to bargain collectively with United Retail,Wholesale and Department Store Employees of America, LocalNo. 269, as the exclusive representative of the employees ofits supply and cut flower departments, including truck driversbut excluding supervisors and stenographers.(b) In any other manner interfering with, restraining orcoercing its employees in the exercise of theright to self-organization, to form, join, orassistlabor organizations, tobargain collectively through representatives of their own choos-ing, and toengagein concerted activities for the purposes ofcollective bargaining or other mutual aid or protectionas guar-anteed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action in order to effectuatethe policies of the National Labor Relations Act :(a)Upon request, bargain collectively with United Retail,Wholesale and Department Store Employees, Local No. 269, asthe exclusive representative of the employees of the respond-ent's supply and cut flower departments, including truck driversbut excluding supervisors and stenographers, in respect to ratesof pay, wages, hours of employment and other terms and con-ditions of employment, and if an agreement is reached on. anysuch matters upon request embody suchagreementin a writtencontract to be signed by the parties.(b)Post immediately upon approval by the National LaborRelations Board of the stipulation on which this order is based,in conspicuous places in its place of business in Denver, Colo-rado, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating(1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a)and (b) ; (2) that the respondent will take the affirmativeaction set forth in paragraph 2 (a) of this order, and (3) thatthe respondent's employees are free to become or remain mem-mers of United Retail, Wholesale and Department Store Em-ployees of America, Local No. 269, or any other labororganization, or not as they see fit.(c)Notify the Regional Director for the 22d Region in writ-ing within ten (10) days from the date of the approval by theNational Labor Relations Board of the stipulation upon whichthis order is based what steps the respondent has taken to complytherewith. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDVIThe respondent hereby consents to the entry by the UnitedStates Circuit Court of Appeals for the appropriate circuit uponapplication of the Board of a consent decree enforcing an order ofthe Board in the form hereinabove set forth and hereby waivesfurther notice of application for such decree.The Board will assoon as conveniently possible make application for said consentdecree.VIIIt is understood and agreed that this stipulation embodies theentire agreement between the parties and that there is no verbalagreement of any kind which varies, alters, or adds to thisstipulation.VIIIIt is understood and agreed further that this stipulation issubject to the approval of the National Labor Relations, Board.and shall become effective immediately upon receipt of noticegranting such approval.On August 15, 1941, the Board issued an order approving the stipu-lation,making it a part of the record, and pursuant to Article II,Section 36, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, transferred the proceeding to the Boardfor the purpose of entry of Decision and Order pursuant to the pro-visions of the stipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Denver Wholesale Florists Company is a Colorado corpora-tion with its principal office and place of business in Denver, Colorado.It is engaged in the sale and shipping of flowers and the sale offlorists' supplies.The respondent annually sells ' florists' suppliesvalued in excess of $25,000, 60 per cent of which are shipped to therespondent from States other than the State of Colorado, and in excessof 75 per cent of which are in turn sold and shipped by the respondentto customers outside the State of Colorado.The respondent annuallysells and ships flowers valued in excess of $50,000, 5 per cent of whichare obtained from persons located in States other than Colorado, and75 per cent of which are sold and shipped by the respondent to cus- THE DENVER WHOLESALE FLORISTS COMPANY355tomers located in States other than the State of Colorado.Therespondent admits for the purpose of this proceeding that it is engagedin interstate commerce within the meaning of Section 2 (6) and (7)of the Act.We find that the above described operations constitute a con-tinuous flow of trade, traffic, and commerce among the severalStates.ORDERUpon the basis of the above findings of fact and stipulation, and.the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor RelationsBoard hereby orders that The Denver Wholesale Florists Company,Denver, Colorado, its officers, agents, successors, and assigns will:1.Cease and desist from :(a)Refusing to bargain collectively with United Retail,Whole-sale and Department Store Employees of America, Local No. 269,as the exclusive representative of the employees of its supply andcut flower departments, including truck drivers but excluding super-visors and stenographers ;(b) In any other manner interfering with, restraining or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act.'2.Take the following affirmative action in order to effectuate thepolicies of the National Labor Relations Act:(a)Upon request, bargain collectively with United Retail, Whole-sale and-Department Store- Employees, Local, No. 269,, as the exclu-sive representative of the employees of the respondent's supplyand cut flower departments, including truck drivers but excludingsupervisors and stenographers, in respect to rates of pay, wages,hours of employment and other terms and conditions of employment,and if an agreement is reached on any such matters upon requestembody such agreement in a written contract to be signed by theparties ;(b)Post immediately upon approval by the National Labor Re-lationsBoard of the stipulation on which this order is based, inconspicuous places in its place of business in Denver, Colorado, andmaintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating (1) that therespondent will not engage in the conduct from which it is ordered451270-42-vol 3524 356DECISIONSOF NATIONALLABOR RELATIONS BOARDto cease and desist in paragraphs 1 (a) and (b) ; (2) that therespondent will take the affirmative action set forth in paragraph2 (a) of this order, and (3) that the respondent's employees arefree to become or remain members of United Retail, Wholesale andDepartment Store Employees of America, Local No. 269, or anyother labor organization, or not as they see fit.(c)Notify the Regional Director for the 22nd Region in writingwithin ten (10) days from the date of the approval by the NationalLabor Relations Board of the stipulation upon which this order isbased what steps the respondent has, taken to comply therewith.